Per Curiam
On October 2, 1969, the appellant, by counsel, filed a Motion to Reconsider the Rule of September 29, 1969, which said ruling of this court dismissed this appeal.
On March 28, 1969, the appellants herein mailed the transcript and assignment of errors, which was the last day upon which the transcript and assignment of errors could have been filed pursuant to Rule 2-2 of the Supreme Court.
In the case of Williamson v. Cazier (1969), 144 Ind. App. 619, 248 N. E. 2d 43, this court had this question under consideration, and held that Rule 2-15A of the Supreme Court did not apply to the mailing of transcripts, but applied only to the mailing of briefs, petitions and motions.
This court is of the opinion that appellants’ motion to reconsider the order of dismissal entered by this court on September 29, 1969, should be overruled, and the same is so ordered.
Sharp, Sullivan and White, JJ., dissent without opinion.
Order on Motion to Reconsider
Come now the appellees and file a Motion To Récónsider certain orders entered by this court in the above-entitled matter under date of July 31, 1969, said motion being in the following words and figures, to-wit:
(H. I.)
On April 28, 1969, the appellees filed a motion to dismiss this appeal, or affirm the judgment below; and on July 31, 1969, a ruling on appellees’ motion to dismiss or affirm was held in abeyance until the case was disposed of oh its merits.
From an examination of the appellants’ Motion to Reconsider certain orders of this court, namely the Order for Writ of Certiorari and the Order of this court holding a ruling on *3appellees’ motion to dismiss or affirm in abeyance until the case has been disposed of on its merits, and being duly and fully advised in the premises, this court now finds that the appellees’ motion to dismiss this appeal, or in the alternative to affirm the judgment below, should be sustained.
IT IS, THEREFORE, ORDERED that this appeal be, and the same is, hereby dismissed; costs to be assessed against the appellants.
ORDERED at Indianapolis, Indiana, this 29 day of September, 1969.
Joe W. Lowdermilk Presiding Justice